Citation Nr: 1026041	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a colonic tubulovillous 
adenoma polyp.


REPRESENTATION

Veteran represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is of 
record.

The Board remanded this issue in April 2009for further 
development and adjudicative action.  The case has been returned 
to the Board for further appellate action. 


FINDING OF FACT

The Veteran's colonic tubulovillous adenoma polyp originated 
during active service and requires regular follow up.


CONCLUSION OF LAW

The veteran's colonic tubulovillous adenoma polyp was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development with respect to the matter decided herein is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records indicate that he was seen 
during July 1998 for rectal bleeding.  A colonoscopy revealed a 
tubulovillous polyp in the colon.  

The Board notes that a treatment record from the Bethesda 
National Naval Medical Center dated in June 2006 indicates that 
the Veteran's colonoscopy indicated a sessile polyp found in the 
descending colon, a pedunculated and sessile polyp was found in 
the procimal transverse colon, and a pedunculated and sessile 
polyp was found in the ascending colon.  

The Veteran was afforded a VA examination during August 2009.  
The VA examiner indicated that the Veteran was diagnosed with 
tubulovillous adenoma during July 1998 with treatment being a 
polypectomy.  The examiner indicated that the Veteran's last date 
of such treatment was during June 2006 for multiple colon polyps.  
The examiner indicated that the Veteran was at a high risk for 
colorectal cancer as a result of tubulovillous adenoma which was 
removed during active service.  The examiner indicated that 
although the Veteran's in-service polyp was benign, the fact that 
it was adenomatous in nature means that it had the potential to 
become malignant if not removed.  Therefore, the veteran should 
undergo more frequent surveillance colonoscopies.

The Board finds that the Veteran is entitled to service 
connection for the colonic tubulovillous adenoma polyp.  The 
Board notes in this regard that the polyp was first discovered 
during 1998 while the Veteran was on active duty.  In addition, 
the VA examiner indicated in the context of the August 2009 
examination that the Veteran was at a higher risk for colorectal 
cancer due to the tubulovillous adenoma removed while in-service.  
Moreover, as a result, the Veteran is required to undergo more 
frequent surveillance colonoscopies.  Therefore, it cannot be 
said that the disorder has resolved without residuals. 


ORDER

Entitlement to service connection for a colonic tubulovillous 
adenoma polyp is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


